Citation Nr: 1202268	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  07-30 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right hip disability, claimed as avascular necrosis right femoral head, status-post total right hip replacement, to include as secondary to service-connected degenerative disc disease, residual of low back injury.  

2.  Entitlement to service connection for a left hip disability, claimed as avascular necrosis left femoral head, to include as secondary to service-connected degenerative disc disease, residual of low back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel
INTRODUCTION

The Veteran served on active duty from July 1965 to December 1976.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana, that granted service connection for degenerative disc disease of the lumbosacral spine and assigned a 40 percent rating; and denied service connection for right and left hip disabilities (claimed as avascular necrosis), including secondary to service-connected degenerative disc disease of the lumbosacral spine.  

In a March 2011 decision, the Board denied an initial rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine; and denied service connection for right and left hip disabilities, including secondary to service-connected degenerative disc disease of the lumbosacral spine.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 Order, the Court granted the parties' Joint Motion for Partial Remand (Joint Motion), vacated the Board's decision on the issues of entitlement to service connection for right and left hip disabilities, including secondary to service-connected degenerative disc disease of the lumbosacral spine and remanded the matter to the Board for action consistent with the dictates contained in the Joint Motion.  The Board's denial of entitlement to an initial rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine was not disturbed.  Hence, that issue is not before the Board and will not be addressed herein.  

In a September 2010 statement, the Veteran filed claims for entitlement to a temporary total rating for a right wrist disability based on a period of convalescence and service connection for type II diabetes mellitus and ischemic heart disease due to exposure to Agent Orange.  Additionally, in an October 2011 statement, the Veteran filed a claim for service connection for pancreatic cancer.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.  


REMAND

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

The Veteran has established service connection for degenerative disc disease of the lumbosacral spine and in his August 2005 claim, he asserted that his bilateral hip disabilities (diagnosed as avascular necrosis) are secondary to his back disability.  In his September 2007 substantive appeal, he remarked that although a positive cause for avascular necrosis had not been found, he believed that it could possibly be caused by the same fall that resulted in his back disability.

The Veteran's service treatment records do not report any treatment for specific injuries to the hips.  On July 19, 1976 he was seen for complaints of continued discomfort and pain, stiffness and swelling in both knees, hips, and ankles.  (The Board notes that in both the Joint Motion as well as in the Veteran's representative's Brief, the parties referred to a service treatment report dated July 10, 1976.  However, the Board could not find a service treatment report for this date - and the July 19, 1976 service treatment report discussed above states the same information quoted by the parties in their respective documents.  Hence, the Board concludes that this is the service treatment record to which the parties intended to reference).  In a subsequent service treatment record dated July 28, 1976, it was noted that the Veteran was seen for complaints of right wrist pain and that he had a history of "R/A in ankles, hips, knee."  An August 1976 Medical Board Report addressed symptoms and physical findings of the Veteran's knees, wrists and shoulders.  It also provides that the Veteran had recently begun to have aching pain in both hips.  However, clinical evaluation of the hips at that time was normal.  An October 1976 Physical Evaluation Board - Proceedings and Findings provides a diagnosis of posttraumatic arthritis of the right wrist (post-operative Abbott wrist fusion), and neuroma, dorsal sensory branch, right medial nerve.  A November 1976 Physical Evaluation Board - Proceedings and Findings provides a diagnosis of osteoarthritis, early mild.  The remainder of the service treatment reports do not show a definitive diagnosis of degenerative arthritis of either hip or rheumatoid arthritis of either hip.  

Private medical records show that the Veteran was first seen for complaints of hip problems post service in 2003, when he was seen for complaints of left hip pain of three years' duration.  A record dated in February 2003 noted that the Veteran did not have rheumatoid arthritis.  In January 2004, he complained of right hip and thigh pain.  A January 2005 MRI resulted in a diagnosis of avascular necrosis of the right femoral head and to a lesser degree avascular necrosis of the left femoral head, small amount of fluid seen on the right hip.  The Veteran underwent right hip replacement in February 2005.  X-ray reports do not show a diagnosis of osteoarthritis in either hip.

Upon VA examination in November 2005, the examiner concluded that it was less likely that the Veteran's bilateral hip condition was related to his lower back condition.  However, he did not comment on whether the Veteran's service-connected low back disability aggravated the bilateral hip avascular necrosis.  Consequently, the Board finds that the medical evidence is not sufficient upon which to decide the claims.  As such, the Board concludes that another VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  See 38 C.F.R. § 3.655.  

Upon remand, ongoing VA medical records and any additional evidence to support the claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for avascular necrosis of the hips since February 2008.  After securing the necessary release, the RO should obtain these records, including VA outpatient treatment reports during the appeal period.  (Duplicate records should not be placed in the claims file).  

2.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA joints examination to determine the nature and etiology of the claimed bilateral hip disabilities.  The claims file must be made available to the examiner for review prior to the examination.  

The examiner must review the entire claims file in conjunction with the examination, including the Veteran's service treatment records and lay statements.  In particular, the examiner must consider a July 19, 1976 service treatment record which reflects that the Veteran was seen for complaints of continued discomfort and pain, stiffness and swelling, including involving the hips.  The examiner must also consider the service treatment record dated July 28, 1976 which noted that the Veteran had a history of "R/A in ... hips ... ."  All studies or tests deemed necessary should be conducted.  After a thorough review of the Veteran's records including his service treatment records, and a full clinical evaluation, the examiner should answer the following questions and identify the basis upon which the opinion(s) are based:  

a.  Is at least as likely as not, (i.e., is there a 50/50 chance), that the Veteran has a chronic right and/or left hip disability (to include avascular necrosis) that began in or is/are otherwise related to his active military service?
b. Is it at least as likely as not, (i.e., is there a 50/50 chance), that the Veteran's avascular necrosis of the right and/or left hips is/are proximately due to, or aggravated by, the service-connected degenerative disc disease of the lumbosacral spine.  If aggravation is found, the examiner should address the baseline level of disability before it was aggravated by any service-connected disability.  

If the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claims for entitlement to service connection for right and left hip disabilities (claimed as avascular necrosis) on a direct basis and secondary to the service-connected degenerative disc disease of the lumbosacral spine.  If the benefit(s) sought on appeal is/are not allowed, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

